AO 442 (Rev. 12/85) Warrant for Arrest

                                       UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                            SOUTHERN DIVISION


UNITED STATES OF AMERICA
                                                                                        WARRANT FOR ARREST
         v.
                                                                              CRIMINAL CASE: 7:18-CR- 00184-3FL(3)
ERICASHORANDASATCHELL


To: The United States Marshal and any Authorized United States Officer. YOU ARE HEREBY COMMANDED to arrest

ERICA SHORANDA SATCHELL and he/she shall be brought before the nearest Magistrate/Judge to answer an
                  \
_x_lndictment _ _ ~uperseding Indictment _ _ _Criminal lnformation_Complaint

_ _ Order of Court: _Violation Notice_Probation Violation Petition charging him/her with:

Count 1 - 21 U.S.C. § 846: Conspiracy to distribute and possess with the intent to distribute methamphetamine
Count 4 - 21 U.S.C. § 841(a)(l) and 18 U.S.C. § 2: Distribute a quantity ofmethamphetamine; and aiding and abetting
                                                                                    \



                                                                     clerk of court
                                                                     Title of Issuing Officer

                                                                     November 7. 2018 - RALEIGH. NORTH CAROLINA
                                                                     Date and Location


   Recommended Bond: DETENTION
                                                               RETURN

   This warrant was received and executed with the arrest of the above named defendant at



   DATE RECEIVED                               NAME AND TITLE OF ARRESTING                 NAME AND TITLE OF ARRESTING
                                               OFFICER
   DATE OF ARREST




                                                                                                              IF~lED
                                                                                                            JAN 2 2 2019
                                                                                                       PETER A. MOORE, JR., CLERK
                                                                                                        US DIS~OURT, EDNC
                                                                                                      BY        .          DEPCLK

                      Case 7:18-cr-00184-FL Document 64 Filed 01/22/19 Page 1 of 1
